Case 2:18-cv-08388-JAK-JEM Document 15 Filed 11/13/18 Page 1 of 2 Page ID #:49



  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10

 11   ALEJANDRA VARGO,                           Case No. 2:18-cv-08388-AFM
 12
                         Plaintiff,
                                                 ORDER SETTING SCHEDULING
 13
            v.                                   CONFERENCE
 14
                                                 Date:     January 8, 2019
      PROGRESSIVE MANAGEMENT
 15                                              Time:     10:00 a.m.
      SYSTEMS,
                                                 Location: Courtroom 780, 7th Floor
 16
                                                           255 East Temple Street
 17                      Defendant.                        Los Angeles, CA
 18

 19

 20
                                READ THIS ORDER CAREFULLY

 21
            The matter is set for a scheduling conference on Tuesday, January 8, 2019,

 22
      at 10 a.m. The conference will be held pursuant to Fed. R. Civ. P. 16(b). The

 23
      parties are reminded of their obligations to disclose information and confer on a

 24
      discovery plan not later than 21 days prior to the scheduling conference and to

 25
      submit a joint report to the Court not later than 14 days after they confer as required

 26
      by Fed. R. Civ. P. 26(f) and Local Rule 26-1. Counsel are further directed to

 27
      submit form ADR-1, located on the Court’s website at www.cacd.uscourts.gov, no

 28
      later than 7 days before the scheduling conference date.
Case 2:18-cv-08388-JAK-JEM Document 15 Filed 11/13/18 Page 2 of 2 Page ID #:50



  1         However, the scheduling conference with Judge MacKinnon will
  2   automatically be vacated if, by the date of the scheduled hearing, either party files a
  3   declination to consent or the time period for full consent under the Local Rules
  4   expires. Under the circumstance, the Clerk will reassign the action.
  5         IT IS SO ORDERED.
  6

  7   DATED: 11/13/2018
  8

  9
                                             ____________________________________
                                                  ALEXANDER F. MacKINNON
 10                                          UNITED STATES MAGISTRATE JUDGE
 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27
 28
                                                2
